787 F.2d 590
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DOROTHY M. HARGROVE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-5490
United States Court of Appeals, Sixth Circuit.
3/14/86

AFFIRMED
M.D.Tenn.
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE
BEFORE:  MILBURN and RYAN, Circuit Judges; and BROWN, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-appellant Dorothy M. Hargrove appeals from the judgment of the district court affirming the Secretary of Health and Human Services' denial of her claim for disability benefits.


2
Upon consideration of the entire record, the briefs filed herein and after oral argument, we AFFIRM the judgment of the district court for the reasons stated by Judge Morton in his memorandum opinion filed January 23, 1985.